DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
The following addresses applicant’s remarks/amendments dated 18th November, 2020.  Claim(s) 1, 3, 5-7, and 9 were amended; Claim(s) 2 and 8 remain cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1, 3-7, and 9-11 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2018, 12/3/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 2-7), with respect to the rejection of Claim(s) under AlA 35 U.S.C. §103(a) have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites, “acquiring, by using each of the at least two microphones to receive second ultrasonic waves reflected from the first ultrasonic waves within the testing box, frequency response values of the second ultrasonic waves received by each of the at least two microphones, wherein, a frequency response value of  each of the second ultrasonic waves is a highest amplitude of the each of the second ultrasonic waves; acquiring, for each of the at least two microphones, a highest frequency response value among the frequency response values of the second ultrasonic waves received by the each of the at least two each of the at least two microphones; and determining one of the at least two microphones which has a highest standard frequency response value as a microphone for receiving ultrasonic waves during subsequent operations of the mobile device”.  It is unclear how Applicant is determining the highest amplitude of the each of the second ultrasonic waves.  Is Applicant looking at the amplitude or the frequency? Is it reflected from the walls of the testing box, or the reflection of the first 
Furthermore, the claim limitations discloses already doing a frequency response value, which inherently acquires a second response and thus the highest frequency response values.  If the Applicant believes, for any reason, that personal communication to further elaborate the claim limitation, will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided.

Claim 5 is essentially the same as the method according to Claim 1 and is further rejected for the same reasons as applied to Claim 1 above.

Claim 7 is essentially the same as Claim 1 and refers to a mobile device, configured to perform a method according to claim 1 and is rejected for the same reasons as applied to Claim 1 above.

Subsequent Dependent Claim(s) 3-4, 6, and 9-11 fail to remedy the deficiencies set forth in the rejection of Claim(s) 1, 10, and 16 under 35 USC § 112 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

As best understood by the Examiner, in view of the rejection of the Claim(s) under 35 USC § 112(b), Claim(s) 1-11  rejected under 35 U.S.C. 103 as being unpatentable over Altman (WO 2015/131706 A1, for translation purposes; hereinafter supplementing its US publication (US 2013/0301391 A1) and citations equivalent therein; in view of Bell (US 10199849 B1) and further in view of Stenmark (US 2007/0223736 A1).
Referring to Claim 1, Altman teaches a method for microphone selection, applied in a mobile device having at least two microphones, the method comprising:
acquiring, by using each of the at least two microphones to receive second ultrasonic waves reflected from the first ultrasonic waves within the testing box, frequency response values of the second ultrasonic waves received by each of the at least two microphones ([0093]; [0143]), wherein, a frequency response value of  each of the second ultrasonic waves is a highest amplitude of the each of the second ultrasonic waves ([0148]-[0149]; [0152]);
each of the at least two microphones ([0093]); and
determining one of the at least two microphones which has a highest standard frequency response value as a microphone for receiving ultrasonic waves during subsequent operations of the mobile device ([0149]).
Altman doesn’t explicitly teach transmitting, by using an ultrasonic transmitter of the mobile device, first ultrasonic waves within a testing box, wherein the first ultrasonic waves are transmitted with a predefined transmission strength and at different frequencies selected from a predefined frequency range; determining the highest frequency response value for each of the at least two microphones, as a standard frequency response value of the each of the at least two microphones.
Bell teaches transmitting, by using an ultrasonic transmitter of the mobile device, first ultrasonic waves within a testing box, wherein the first ultrasonic waves are transmitted with a predefined transmission strength and at different frequencies selected from a predefined frequency range (Col. 7, Line 45-Col. 8, Line 15; Col. 10, Line 55-Col. 11, Line 10; Col. 25, Lines 25-46).
Stenmark teaches determining the highest frequency response value for each of the at least two microphones, as a standard frequency response value of the each of the at least two microphones ([0059]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for microphone selection of Altman with the transmitting, by using an ultrasonic transmitter of the mobile device, first ultrasonic waves within a testing box, wherein the first ultrasonic waves are transmitted with a predefined 

Referring to Claim 2, (Cancelled).

Referring to Claim 3, Altman, as modified, teaches the determining the highest frequency response value for each of the at least two microphones comprises:
for each of the at least two microphones, comparing the frequency response values of the second ultrasonic waves received by the at least two microphones and determining a highest frequency response value as the highest frequency response value of the at least two microphones, wherein different second ultrasonic waves correspond to different frequencies ([0161]-[0174]).

Referring to Claim 4, Altman, as modified, teaches determining a frequency corresponding to a highest one of the standard frequency response values of the at least two microphones as a predefined frequency of the mobile device, and determining the highest one of the standard frequency response values as a standard frequency response value of the mobile device ([0174]-[0180]).

Claim 5 is essentially the same as the method according to Claim 1 and further comprising: comparing, for each of the at least two microphones, the acquired frequency response value of the microphone with a standard frequency response value of the at least two microphones; determining one of the at least two microphones which has a smallest difference value between the acquired frequency response value and the standard frequency response value, as a microphone for receiving ultrasonic waves for the mobile device ([0091]; [0095]).  Therefore Claim 5 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 6, Altman, as modified, teaches transmitting, by using the ultrasonic transmitter, third ultrasonic waves within a testing box, wherein the third ultrasonic waves are transmitted with the predefined transmission strength and at different frequencies selected from a predefined frequency range ([0143]);
acquiring, by using each of the at least two microphones to receive fourth ultrasonic waves reflected from the third ultrasonic waves within the testing box, frequency response values of the fourth ultrasonic waves received by each of the at least two microphones ([0143]);
acquiring a highest frequency response value for each of the at least two microphones, and determining the highest frequency response value for each of the at least two microphones as the standard frequency response value of the each at least of the two microphones ([0161]-[0174]).

Claim 7 is essentially the same as Claim 1 and refers to a mobile device, comprising: a processor (Altman’160); at least two microphones coupled to the processor (1340, 1360, 1380); a memory (Altman 151) for storing instructions executable by the processor, wherein the processor 

Claim 8 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 9 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 10 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 11 is essentially the same as Claim 1 and refers to a non-transitory computer-readable storage medium (Altman’ [0111]) having stored therein instructions that, when executed by a processor, cause the processor to perform a method according to claim 1.  Therefore Claim 11 is rejected for the same reasons as applied to Claim 1 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status 


/AMIE M NDURE/Examiner, Art Unit 3645 

           

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645